Citation Nr: 0941220	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  08-22 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, B.P. & L.C.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served honorably on active duty from October 1976 
to September 1990.  Additional active duty service was from 
September 1990 to November 1991, from which the Veteran was 
discharged under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on the basis of a rating decision entered in May 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island, denying the veteran's 
original claim for service connection for PTSD.  

The Veteran previously had requested an RO hearing, but such 
proceeding was cancelled prior to being held in June 2008.  
Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in May 2009.  A 
transcript of that proceeding is of record.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Veteran offers sworn testimony that in or about March or 
April 1977, while assigned to the USS Howard E. Gilmore in 
Magdalena, Italy, he was subject to a sexual assault at the 
hands of a fellow shipmate.  The Veteran also produces a 
written statement, dated in January 2007, in which another 
serviceperson reported that the Veteran had divulged to him 
the details of the in-service assault and rape.  The record 
reflects that a diagnosis of PTSD has been made in this case 
and there is also noted to be a history of sexual abuse of 
the Veteran as a child.  Under the circumstances, remand to 
afford the Veteran a VA psychiatric examination and to obtain 
an opinion clarifying the PTSD diagnosis and its linkage to 
the alleged in-service sexual assault is deemed advisable.  
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Patton v. West, 12 Vet. App. 272 (1999).  

While communications from the Veteran indicate that he was 
previously requested to undergo a VA psychiatric examination, 
which because of illness he was unable to attend, the record 
does not verify that any prior psychiatric examination had 
been requested.  Also, the existence of any psychiatric 
disorder, other than PTSD, having a relationship to service 
is in need of clarification.  See Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009) (although the appellant's claim 
identifies PTSD without more, it cannot be a claim limited 
only to that diagnosis, but must rather be considered a claim 
for any mental disability that may reasonably be encompassed 
by several factors including: the claimant's description of 
the claim; the symptoms the claimant describes; and the 
information the claimant submits or the Secretary obtains in 
support of the claim).  Remand is required to effectuate 
these actions.  

Prior to obtaining the psychiatric examination, the AMC must 
develop the claim for service connection for PTSD based upon 
a personal assault.  A PTSD claim based upon personal assault 
involves different considerations.  38 C.F.R. § 3.304(f)(3).  
In Patton v. West, 12 Vet. App. 272, 280 (1999) (quoting 
Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the Court 
recognized that it had at one point held "an opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor[.]"  The latter statement, however, 
had been made in the "context of discussing PTSD diagnoses 
other than those arising from personal assault."  Id.  As to 
personal-assault cases, the Court noted that VA had provided 
for special evidentiary development procedures, "including 
interpretation of behavior changes by a clinician and 
interpretation in relation to a medical diagnosis."  Id.

The Board specifically notes that if a PTSD claim is based on 
a claimed in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for 
sexually-transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources. Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: A request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  See M21- 1MR, Part IV, 
Subpart ii, Chapter 1, Section D, Subsection 17 (Dec. 13, 
2005); 38 C.F.R. § 3.304(f)(3) (2009).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  See also Patton, supra.  

Remand is required to ensure that the claim for service 
connection for PTSD based on personal assault is properly 
developed and initially adjudicated, within the meaning of 
the cited legal authority, prior to a review thereof by the 
Board.  

As well, there is an indication that the Veteran was admitted 
to a VA medical facility in Providence, Rhode Island, on 
December 19, 2007, for evaluation of suicidal ideation.  
Records relating to that period of hospital care are not now 
contained within the claims folder and remand is necessary in 
order to obtain the records in question.  38 C.F.R. 
§ 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following actions:

1.  Ensure compliance with the VA's 
duties to notify and assist the Veteran 
and as part thereof advise the Veteran in 
writing that evidence from sources other 
than the veteran's service records may 
corroborate his account of an alleged in-
service personal or sexual  assault.  
Examples of such evidence include, but 
are not limited to:  Statements from 
fellow servicemen; records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; tests 
for sexually-transmitted diseases; and 
statements from roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  See M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005).

Based on the veteran's response to such 
request, any and all assistance due him 
under the VA's duty-to-assist obligation 
should then be afforded in an effort to 
verify his claimed stressor(s).

2.  Ensure that all service medical and 
personnel records of the Veteran as set 
forth on microfiche on file are copied 
and added to his claims folder.  

3.  Obtain all VA examination and 
treatment reports regarding the veteran's 
psychiatric status which were compiled 
since July 2007 for inclusion in the 
claims folder.  Such records should 
include those pertaining to the veteran's 
hospital admission to the VA Medical 
Center in Providence, Rhode Island, on 
December 19, 2007, for suicidal ideation.  

4.  Thereafter, afford the Veteran a 
psychiatric or psychological examination 
in order to clarify whether he suffers 
from PTSD due to an in-service sexual 
assault.  Following a review of the 
relevant evidence in the claims file, 
obtaining a detailed history (to include 
the alleged in-service personal assault), 
the mental status examination and any 
tests that are deemed necessary, the 
examiner is requested to address the 
following:

(a)  Does the Veteran meet the 
diagnostic criteria set out in the 
American Psychiatric Association's 
Diagnostic and Statistical Manual 
for Mental Disorders (4th ed. 1994) 
for a diagnosis of PTSD?  What other 
acquired psychiatric disorder, if 
any, is now present?

(b)  Is it at least as likely as not 
(50 percent or more likelihood) that 
any psychiatric disorder that is now 
present, to include PTSD, began 
during service or is causally linked 
to any incident of active duty, to 
include the alleged sexual assault 
in 1977?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

If the examiner cannot render this 
opinion without resort to speculation, he 
or she should so state and indicate why.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

5.  Lastly, readjudicate the veteran's 
claim for service connection for a 
psychiatric disorder, including PTSD, to 
include as due to an in-service sexual 
assault.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claim for benefits.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


